Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 45 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021.
Applicant's election with traverse of Species 6: Fig.10A-10C in the reply filed on December 23, 2021 is acknowledged.  The traversal is on the ground(s) that Species 1-17 are not all distinct species, and that the tread pattern shown in Fig.10A-10C is descried in para.346 as “may be utilized on any article of footwear described herein” and “thread pattern 122 may be or may include pattern 1000”.  This is not found persuasive because the thread pattern shown in Species 1: Fig.1A-1B and described in Applicant’s specification is vastly different from that shown in Species 6: Fig.10A-10C, and its respective description in Applicant’s specification. While ‘122’ may be used in Applicant’s disclosure to generically describe any pattern and the pattern of 1000 can be made into a shoe as shown in Species 1: Fig.1A-1B, it remains that the patterns as shown and detailed in the specification are distinct. Further, this is not found persuasive because the species are distinct due to their mutually exclusive characteristics, and furthermore, the species are not obvious variants of each other based on the current record. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
1.	Claim 5 is objected to because of the following informalities: Claim 5 recites “a plurality of the plurality of thread lines”, which appears to be an error as it is redundant, it appears the claim should simply read “the plurality of thread lines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a continuous thread wound around the plurality of anchor points”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrase “wound around” in claim 1 is used by 
Claim 17 recites the limitation " the rearfoot anchor point " in lines 3, 8, 10, 12, and 14.  There is insufficient antecedent basis for this limitation in the claim. The claimed limitation is indefinite as it is unclear if Applicant is intending to refer to the previously claimed “first rearfoot anchor point” or another rearfoot anchor point. Claim 17 is rejected as best understood by examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-9, 11-16, and 19 is/are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by Meschter (US 2010/0018075) .
Regarding Claim 1, Meschter discloses an upper for an article of footwear, the upper (30) comprising: an opening (31) comprising a perimeter edge (as seen in Fig.1); a plurality of anchor points disposed around the perimeter edge (See annotated Figure below); and a continuous thread (42) wound around the plurality of anchor points (para.69), the continuous thread comprising a plurality of thread lines (each line of 42 in 44a and/or each line of 42 in 54e) with each thread line extending between two respective anchor points and extending tangential to the perimeter edge of the opening (as seen in Fig.8E, 8N & annotated Figure below).


    PNG
    media_image1.png
    533
    1123
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    583
    837
    media_image2.png
    Greyscale

Regarding Claim 2, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a or each line of 42 in 54e) extending tangential to the perimeter edge of the opening are not wound around an anchor point located at the perimeter edge of the opening (as seen in Fig.8E, 8N & annotated Figure above, the anchor points are “disposed around” the perimeter edge and are not “at” the perimeter edge).

Regarding Claim 3, Meschter discloses an upper of claim 1, wherein the opening (31) defines at least a portion of a collar for an article of footwear (as seen in Fig.1, the opening edge of 31 is a collar inasmuch as has been claimed by Applicant).

Regarding Claim 4, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a or each line of 42 in 54e) comprise one or more thread lines located on the medial side (15) of the perimeter edge and one or more thread lines located on the lateral side (14) of the perimeter edge (as seen in Fig.1-3, 8E & 8N; para.33).

Regarding Claim 5, Meschter discloses an upper of claim 1, wherein the perimeter edge of the opening (31) is surrounded by a plurality of the plurality of thread lines (each line of 42 in 44a or each line of 42 in 54e)(as seen in Fig.1, 2, & 5).

Regarding Claim 6, Meschter discloses an upper of claim 1, wherein the plurality of thread lines comprise: a first thread line (one line of 42), and a second thread line (second line of 42), wherein the first thread line and the second thread line overlap each other at an overlap point (as seen in Fig.8D & annotated Figure below), and wherein the first thread line is disposed at an angle relative to the second thread line (as seen in Fig.8D).

    PNG
    media_image3.png
    512
    783
    media_image3.png
    Greyscale


Regarding Claim 7, Meschter discloses an upper of claim 6, wherein an angle of intersection at the overlap point of the first thread line and the second thread line is greater than 90° (as seen in Fig.8D & annotated Figure above; the angle at which the thread lines overlap is ~180°).

Regarding Claim 8, Meschter discloses an upper of claim 6, wherein an angle of intersection at the overlap point of the first thread line and the second thread line is greater than 120° (as seen in Fig.8D & annotated Figure above; the angle at which the thread lines overlap is ~180°).



Regarding Claim 11, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a) comprise 10 or more thread lines (as seen in Fig.8E; there are 29 thread lines).

Regarding Claim 12, Meschter discloses an upper of claim 1, wherein the plurality of thread lines (each line of 42 in 44a) comprise 20 or more thread lines (as seen in Fig.8E; there are 29 thread lines).

Regarding Claim 13, Meschter discloses an upper of claim 1, wherein the plurality of anchor points comprise: a first rearfoot anchor point (1st rearfoot anchor point), a second rearfoot anchor point (anchor point below 1st rearfoot anchor point) adjacent to the first rearfoot anchor point, a first forefoot anchor point (1st forefoot anchor point), and a second forefoot anchor point (anchor point below 1st forefoot anchor point)(as seen in the annotated Fig.8G with Claim 1 & Fig.8E), and wherein the plurality of thread lines (each line of 42 in 44a) comprise: a first thread line extending from the first rearfoot anchor point to the first forefoot anchor point, and a second thread line extending from the second rearfoot anchor point to the second forefoot anchor point (as seen in the annotated Fig.8G with Claim 1 & Fig.8E).

Regarding Claim 14, Meschter discloses an upper of claim 13, wherein the first thread line and the second thread line overlap each other at an overlap point (as seen in Fig.8E).

Regarding Claim 15, Meschter discloses an upper of claim 14, wherein the first thread line and the second thread line are directly bonded (via 70) to each other at the overlap point (para.83-84).

Regarding Claim 16, Meschter discloses an upper of claim 13, wherein the plurality of anchor points further comprise: a third rearfoot anchor point (anchor point below 2nd rearfoot anchor point) adjacent to the second rearfoot anchor point, and a third forefoot anchor point (anchor point below 2nd forefoot anchor point), and wherein the plurality of thread lines (each line of 42 in 44a) further comprise a third thread line extending from the third rearfoot anchor point to the third forefoot anchor point (as seen in the annotated Fig.8G with Claim 1 & Fig.8E).

Regarding Claim 19, Meschter discloses an upper for an article of footwear, the upper (30) comprising: an opening (31) comprising a perimeter edge (as seen in Fig.1); and a thread pattern (pattern seen in Fig.1-3) defining at least a portion of the perimeter edge of the opening, the thread pattern comprising a first thread line (1st of 42 in 44a) extending tangential to the perimeter edge of the opening and a second thread line (2nd of 42 in 44a) extending tangential to the perimeter edge of the opening, wherein the first 


4.	Claim(s) 1, 4, 10, and 17-18 is/are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by Gaba (US 2020/0154816) .
Regarding Claim 1, Gaba discloses an upper for an article of footwear, the upper (1702)  comprising: an opening (i.e. foot receiving opening) comprising a perimeter edge; a plurality of anchor points (i.e. each point where 1710 is doubled back) disposed around the perimeter edge; and a continuous thread (1710) wound around the plurality of anchor points, the continuous thread comprising a plurality of thread lines with each thread line extending between two respective anchor points and extending tangential to the perimeter edge of the opening (see annotated Figure below).

    PNG
    media_image4.png
    752
    567
    media_image4.png
    Greyscale


Regarding Claim 4, Gaba discloses an upper of claim 1, wherein the plurality of thread lines comprise one or more thread lines located on the medial side of the 

Regarding Claim 10, Gaba discloses an upper of claim 1, wherein the plurality of anchor points (i.e. each point where 1710 is doubled back) comprise a medial side anchor point and a lateral side anchor point, and wherein one of the plurality of thread lines extends from the medial side anchor point to the lateral side anchor point (See annotated Figure below).

    PNG
    media_image5.png
    782
    695
    media_image5.png
    Greyscale


Regarding Claim 17, Gaba discloses an upper of claim 1, wherein the plurality of anchor points (i.e. each point where 1710 is doubled back) comprise a first rearfoot anchor point and five adjacent forefoot anchor points, wherein one of the plurality of thread lines extends from the rearfoot anchor point to a first one of the five adjacent forefoot anchor points (See annotated Figure below), and wherein the continuous thread (1710) further comprises a plurality of non-opening-tangential thread lines that are not tangential to the perimeter edge of the opening, the non-opening-tangential thread lines comprising: a first non-opening-tangential thread line extending from the rearfoot anchor point to a second one of the five adjacent forefoot anchor points, a second non-opening-tangential thread line extending from the rearfoot anchor point to a third one of the five adjacent forefoot anchor points, a third non-opening-tangential thread line extending from the rearfoot anchor point to a fourth one of the five adjacent forefoot anchor points, and a fourth non-opening-tangential thread line extending from the rearfoot anchor point to a fifth one of the five adjacent forefoot anchor points (See annotated Figure below; as 1710 is continuous, the plurality of non-opening-tangential thread lines extend from one of the rearfoot anchor points).

    PNG
    media_image6.png
    867
    780
    media_image6.png
    Greyscale

Regarding Claim 18, Gaba discloses an upper of claim 17, wherein the plurality of anchor points comprise a second rearfoot anchor point adjacent to the first rearfoot anchor point, and wherein the continuous thread (1710) comprises a non-opening-


    PNG
    media_image7.png
    903
    780
    media_image7.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732